Welcome
Ladies and gentlemen, it is my pleasure to inform you that, within the context of interparliamentary relations, the Knesset delegation, chaired by Mrs Amira Dotan, chairman of the delegation for relations with the European Parliament, will be visiting our Parliament over the next few days. I should like to extend a very warm welcome to Mrs Dotan and to the members of her delegation. I should like to stress the importance that we attach to this visit.
(Applause)
They are seated on the left, and I extend a cordial welcome to them.